Citation Nr: 1745407	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-14 721	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy, of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy, of the left lower extremity.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood.



REPRESENTATION

Appellant represented by:	Thomas P. Claycomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, November 2013 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2011, the RO, in pertinent part, denied service connection for depression.

In January 2013, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In November 2013, and again in February 2014, the RO denied the Veteran's claims for peripheral neuropathy (November 2013) and idiopathic peripheral myopathy claimed as peripheral neuropathy (February 2014).

In March 2014, the Board remanded the issue of service connection for an acquired psychiatric disorder, to include depression, for additional development.

In January 2015, the Board remanded all issues currently on appeal for additional development.  


FINDINGS OF FACT

1.  The Veteran has peripheral neuropathy of the upper and lower extremities that is a manifestation of an autoimmune sensory-motor axonal-dymyelinating polyneuropathy; which was caused by exposure to herbicides in service.

2.  The Veteran has an acquired psychiatric disorder, to include adjustment disorder with depressed mood that is proximately due to peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, related to service-connected peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) a current disease or disability; 2) an in-service disease or injury; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service connected disability.  38 C.F.R. § 3.310(b).

The current disability requirement is satisfied when a claimant has a disability proximate to the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

II. Analysis

Peripheral Neuropathy

A veteran who served in the Republic of Vietnam during the Vietnam Era, January 9, 1962 to May 7, 1975, is presumed to have been exposed to Agent Orange or other herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

The diseases that are entitled to presumptive service connection based on exposure to herbicide agents include early onset peripheral neuropathy and diabetes.  38 C.F.R. § 3.309(e) (2016).

Even if the statutory presumptions are inapplicable, the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the record discloses no evidence, lay or otherwise, of peripheral neuropathy or symptoms thereof, within the first year following the Veteran's last presumed exposure to herbicide agents or within the first year following his discharge from service, August 1968.

The first element of service connection, a current disability, is established.  Severe peripheral neuropathy was first documented in the evidence of record in August 2012, and the physician related it to Agent Orange exposure and not the Veteran's pre-diabetes condition.  See August 2012 private record from A.M.F., M.D.  Subsequent records reflect findings of axonal-demyelinating sensori-motor generalized polyneuropathy, autoimmune neuropathy, idiopathic peripheral neuropathy and idiopathic peripheral myopathy.  The Veteran's representative, however, noted at a March 2016 Decision Review Officer (DRO) hearing that the Veteran's December 2013 medical opinion linking idiopathic peripheral myopathy with Agent Orange exposure was a misprint, and should have noted peripheral neuropathy as the diagnosis.  In a December 2013 medical note, Dr. T.D. diagnosed the Veteran idiopathic peripheral neuropathy, exhibited by muscle weakness and numbness of the upper and lower extremity.

The second Shedden element is also met.  The Veteran's DD 214 shows that he served from October 1966 to August 1988, and was awarded the Republic of Vietnam Campaign Medal with Device 1960, the Vietnam Service Medal, the National Defense Service Medal, and Marksman (M-14 Rifle).  Accordingly, under 38 C.F.R. § 3.307 (a)(6)(iii), the Veteran is presumed to have been exposed to herbicide agents, including Agent Orange.

There are conflicting opinions as to the third Shedden element.  

In December 2013, T.D., D.O., reported that the Veteran was his patient at a VA health clinic.  He reported that the Veteran had a diagnosis of idiopathic myopathy that was most likely caused by Agent Orange exposure in the Vietnam.  The doctor did not elaborate.

A VA examination in December 2014 resulted in a negative opinion, with the examiner noting that autoimmune peripheral neuropathy was not recognized by VA as a disease presumptively related to herbicide exposure, and the Veteran's disease had its onset 43 years after service.  The examiner, who is a physician's assistant, reviewed the letter from Dr. T.D., but pointed out that it did not cite to medical literature and incorrectly described the disability as a "mylopathy."  

Medical literature did not list Agent Orange as a causative factor nor was it a risk factor for development of autoimmune peripheral neuropathy.  Medical literature did list smoking as a risk factor for other autoimmune disorders and idiopathic peripheral neuropath, was an autoimmune disease.  The examiner noted that the Veteran had begun smoking at the age of 15 or 16 and had smoked one pack of cigarettes a day for many years.  The examiner also noted that cigarettes contained toxic chemicals and that the many years of this exposure was a greater risk factor than the exposure to Agent Orange more than 40 years ago.

In a March 2016 opinion, Dr. T.D., again wrote that the Veteran's peripheral neuropathy "was most likely caused by Agent Orange exposure from his tour in the Vietnam War. In addition, there was nothing found in his medical records stating Agent Orange did not cause any of the peripheral neuropathy."  He did not elaborate.

In August 2017, the Board sought an expert medical opinion from a neurologist through the Veterans Health Administration (VHA).  A neurologist provided a very well-reasoned opinion in October 2017.  The neurologist determined that the most appropriate diagnosis for the Veteran's disability was an autoimmune sensory-motor axonal-dymyelinating polyneuropathy.  She explained that this could be seen as a form of a diabetic neuropathy.  She noted that diabetic neuropathy could predate the onset of fully presented diabetes mellitus.  She concluded that it was at least as likely as not that the claimed disability was caused or aggravated by the presumed exposure to herbicides in Vietnam.

The Veteran contends that, as Dr. T.D is his treating physician and the December 2014 opinion was written by a physician's assistant, the Board should give more weight to his treating physician's opinion, as he is a physician and has treated the Veteran for a long time.  The most probative opinion is that provided by the VHA neurologist.  As the most probative evidence favors the claim; the evidence is in favor of the grant of service connection for the disabilities claimed as peripheral neuropathy.  Gilbert, supra.

Acquired Psychiatric Disorder

The Veteran contends that his depression is related to service, or is, secondary to his service-connected peripheral neuropathy.  

The Board noted in the March 2014 remand that an August 2011 VA mental disorders examination report showed that, while a depressive disorder, not otherwise specified, had been diagnosed by a VA social worker in January 2011, at the time of the examination the Veteran was determined not to meet the criteria for any DSM-IV diagnosis.  Other records on file showed that depression was "well documented" (see October 2011 VA mental health note) and to include a diagnosis of depressive disorder, not otherwise specified (see June 2012 VA mental status evaluation).

As noted above, the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  VA is also required to determine whether the earlier diagnoses were made in error or represent conditions that have resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The Board remanded this issue in March 2014, and additional records and a new VA examination were obtained.

A May 2014 VA mental disorders examiner diagnosed adjustment disorder with depressed mood, and noted that the Veteran had mild depressive symptoms that reflect his difficulty adjusting to chronic and worsening medical conditions, especially his autoimmune peripheral neuropathy.  The examiner noted that, while it was also likely that the Veteran had feelings of sadness and regret regarding both specific combat experiences in Vietnam and his observations of how veterans were treated upon their return home, these feelings did not appear to reach the level of a disorder; therefore, the Board must deny service connection for an acquired psychiatric disorder, on a direct basis.

However, as the Veteran has a current acquired psychiatric disorder, associated with his newly service-connected peripheral neuropathy, entitlement to secondary service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, is warranted.


ORDER

Entitlement to service connection for an autoimmune sensory-motor axonal-dymyelinating polyneuropathy claimed as peripheral neuropathy, of the right upper extremity, is granted.

Entitlement to service connection for an autoimmune sensory-motor axonal-dymyelinating polyneuropathy claimed as of the left upper extremity is granted.

Entitlement to service connection for an autoimmune sensory-motor axonal-dymyelinating polyneuropathy claimed as peripheral neuropathy, of the right lower extremity, is granted.

Entitlement to service connection for an autoimmune sensory-motor axonal-dymyelinating polyneuropathy claimed as peripheral neuropathy, of the left lower extremity, is granted.

Entitlement to service connection for an acquired psychiatric disorder, adjustment disorder with depressed mood, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


